Case 2:20-cv-00630-JMS-DLP Document 63-3 Filed 01/15/21 Page 1 of 1 PagelD #: 1183

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF INDIANA

TERRE HAUTE DIVISION
PATRICK R. SMITH and BRANDON S. HOLM, )
Plaintiffs,
V. No. 2:20-cv-00630-JMS-DLP
JEFFREY A. ROSEN, et al,
Defendants.

DECLARATION OF MICHAEL D. CARVAJAL

I, Michael D. Carvajal, do hereby declare and state as follows:

1.

I am employed by the United States Department of Justice, Federal Bureau of Prisons
(“BOP”) as Director.

The statements I make hereinafter are made on the basis of my review of the official files
and records of the BOP, my own personal knowledge, or on the basis of information
acquired by me through the performance of my official duties.

This declaration is in response to the court’s order dated January 15, 2021.

Although I was not personally present at the Federal Correctional Complex in Terre Haute,
Indiana, for the execution of Cory Johnson, I have reviewed the declaration dated January
15, 2021, submitted by Rick Winter. This declaration is consistent with my understanding

and information acquired by me through the performance of my official duties.

 

I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and
correct. Executed this 15th day of January, 2021. M \ CY
at

Michael D. Carvajal
Federal Bureau of Prisons
